FRANKLIN TEMPLETON INVESTMENTS ONE FRANKLIN PARKWAY SAN MATEO, CA 94403-1906 February 27, 2012 Filed Via EDGAR (CIK #0000890089) Karen Rossotto, Esq. U.S. Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, D.C. 20549 Subject: The Money Market Portfolios (the “Registrant” or “Trust”) (The Money Market Portfolio) (File Nos. 811-07038) Dear Ms. Rossotto: On behalf of the above-referenced Registrant, submitted herewith under the EDGAR system, please find described below the Registrant’s responses to the comments of the staff (the “Staff”) of the U.S. Securities and Exchange Commission (the “Commission”), that you provided on December 12, 2011 with regard to Post-Effective Amendment No. 23 to the Registrant’s Registration Statement on Form N-1A (“PEA 23”), filed with the Commission on October 27, 2011 under the Investment Company Act of 1940 , as amended. Each comment is summarized below, followed by the Registrant’s response to the comment. These responses will be incorporated into an amendment to the Registrant’s Registration Statement to be made on or about February 28, 2012. PROSPECTUS COMMENTS : 1. Comment : Per Form N-1A Item 6 - State specifically that the fund shares are redeemable. Briefly describe redemption process . Response : Item 6 of Part A will be revised to read: “ Item 6. Purchase and sale of Fund Shares Shares of the Fund are sold only to other investment companies. The Fund's shares are redeemable. Purchases and redemptions are processed by written request, telephone or wire transfer on any day the Fund is open for business. There are no investment minimums for the purchase of Fund shares.” 2. Comment : Per Form N-1A Item 9 Goals and Strategies - "Goal" should be changed to "objective" to conform to the form. Response : For many years, the Franklin Templeton fund complex has used the term “goal(s)” for identifying the investment purpose of each fund. We believe this usage is consistent with the intent of Form N-1A. 3. Comment: Per Form N-1A Item 12 (c) - for the second paragraph beginning "As a master fund," add "as required under the 1940 Act" to the last sentence. Response: This paragraph will be revised to read [italics provided for emphasis here]: “As a master fund, the Fund may have one or more funds that serve as Feeder Funds.
